     Case 21-05009            Doc 4-1        Filed 09/13/21          Entered 09/13/21 15:45:04                Page 1 of 1

                                                      Notice Recipients
District/Off: 0205−5                       User: pesposito                        Date Created: 9/13/2021
Case: 21−05009                             Form ID: 115                           Total: 8


Recipients of Notice of Electronic Filing:
aty         Jay Marshall Wolman            jmw@randazza.com
                                                                                                                      TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Alex E. Jones       c/o Randazza Legal Group, PLLC          100 Pearl Street      14th Floor        Hartford, CT
            06103
pla         Free Speech Systems, LLC         c/o Randazza Legal Group, PLLC          100 Pearl Street       14th
            Floor       Hartford, CT 06103
pla         Infowars, LLC        c/o Randazza Legal Group, PLLC          100 Pearl Street       14th Floor       Hartford, CT
            06103
pla         Infowars Health, LLC        c/o Randazza Legal Group, PLLC         100 Pearl Street        14th Floor       Hartford,
            CT 06103
pla         Prison Planet TV, LLC        c/o Randazza Legal Group, PLLC          100 Pearl Street       14th
            Floor       Hartford, CT 06103
ust         U. S. Trustee      Office of the U.S. Trustee      Giaimo Federal Building         150 Court Street, Room
            302       New Haven, CT 06510 USA
ust         U. S. Trustee Region 1       Office of The United States Trustee      446 Main Street, 14th Floor        Worcester,
            MA 01608 USA
                                                                                                                      TOTAL: 7
